UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549-1004 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) November 17, 2009 MODAVOX, INC. (Exact Name of Registrant as Specified in its Charter) STATE OF DELAWARE 333-57818 20-0122076 (State or other jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 1900 W University Dr, Suite 231 Tempe, AZ 85281 85281-3291 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (480) 553 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17-CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. (a) On November 17, 2009, Modavox issued a Press Release in connection with the Patent Infringement Lawsuit Against Yahoo! Inc. A copy of this press release is furnished below in this form 8-K. Modavox Files Patent Infringement Lawsuit Against Yahoo! Inc. Complaint Filed in Northern District of California Seeks Preliminary and Permanent Injunctions, Monetary Damages, Enhanced Damages for Willful Infringement and other Remedies NEW YORK and LOS ANGELES, November 17, 2009 Modavox, Inc. (OTCBB: MDVX), Internet broadcasting pioneer and holder of several patented technologies, yesterday filed a Complaint in the United States District Court for the Northern District of California, asserting two Causes of Action against Yahoo! for Patent
